Citation Nr: 0921004	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for an anxiety disorder from 
March 27, 2006?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty from August 1963 to June 1964.
 
This claim comes before the Board on appeal of a January 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina which 
granted service connection for an anxiety disorder, and 
assigned a 10 percent disability rating, effective from 
September 9, 1999.  In a July 2006 rating decision the rating 
was increased to 30 percent, effective from September 9, 
1999.
 
In April 2008, the Board denied entitlement to a rating in 
excess of 30 percent for an anxiety disorder from September 
9, 1999, to March 26, 2006; and, remanded the issue what 
evaluation is warranted for an anxiety disorder from March 
27, 2006.  The case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  For the period from March 27, 2006, the Veteran's anxiety 
disorder was manifested by social and occupational 
impairment, with reduced reliability and productivity.  

2.  The appellant's anxiety disorder since March 27, 2006 has 
not been manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

3.  The Veteran failed without good cause to report for VA 
period of observation scheduled for the express purpose of 
evaluating his claim. 

4.  VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, from 
March 27, 2006, a 50 percent rating for an anxiety disorder 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.655, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code (Code) 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.

As will be discussed in greater detail, the Veteran in this 
case refused to report for a VA period of observation 
scheduled for the purpose of evaluating his claim.  In light 
of the Veteran's failure to cooperate with VA's attempts to 
generate evidence necessary to adjudicate the claim, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist. 38 C.F.R. § 3.655.

Criteria

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1. Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the current disorder. Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. Fenderson, 12 
Vet. App. At 126.

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the Veteran's 
claim on the basis of the distinct time period shown by the 
evidence.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, provides that 
a 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for an anxiety disorder 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

If an anxiety disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, then a 70 percent evaluation is in order.  Id.

Current rating evaluations of mental disorders include 
consideration of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV), which states that a global 
assessment of functioning score of between 41 and 50 reflects 
the presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)." A global assessment of functioning score of 
between 51 and 60 indicates that the veteran has "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers)." A global assessment of 
functioning score of between 61 to 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships."

However the VA rating criteria govern the overall evaluation. 
See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). An 
evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment. Further, social 
impairment is not the sole criterion on which an evaluation 
is based, 38 C.F.R. § 4.126(a), (b), and applicable rating 
criteria are applied via an overall assessment of the 
claimant's disability picture.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

With the above criteria in mind, the Board notes that the 
record since March 27, 2006, includes three VA examinations, 
VA treatment records, and a private clinical psychologist 
examination report.
 
In a March 2006 letter from Colin C. Doyle, Ph.D., noted the 
Veteran had been referred to him by his attorney for a 
psychological evaluation. The veteran reported panic and 
anxiety symptoms including heart pounding, sweaty palms, fear 
of death, suicidal thoughts, worry, daily anxiety, 
restlessness, tiring easily, avoidance of social interaction, 
not trusting people or prescribed medications, irritability, 
lack of concentration, declining of psychotropic medications, 
staying home or near home to reduce stress, and not attending 
any groups. The diagnosis was severe, chronic general anxiety 
disorder.  Dr. Doyle found him to be occupationally and 
socially impaired with definite impairment in most areas, and 
unemployable and totally disabled.  A global assessment of 
functioning score of 42 was assigned.

At a VA psychiatric examination in January 2008, the 
Veteran's claims file was reviewed by the examiner.  He noted 
that he had previously examined the Veteran in November 2001.  
At that time he diagnosed the Veteran with agoraphobia and 
mild dysthymia, and a global assessment of functioning score 
of 65 was assigned.  In 2005, an examiner raised the 
possibility of malingering as the Veteran's symptoms were out 
of keeping with the precipitating events.  Despite the 
severity of his symptoms he never had any inpatient 
treatment.  He had been receiving outpatient treatment since 
1964.  He reported treatment from Dr. Doyle from 2005-2006 
and no treatment since. He reportedly was given medication 
for his anxiety but would not take the medication because he 
claimed it increased his suicidal ideation.    

Examination revealed the Veteran to be alert and oriented.  
He was an accurate historian.  Response rate and speech were 
quick. He did have pressured speech and repeated himself.  
Attention was adequate and eye contact was good. Spontaneous 
speech was fluent. Insight was adequate but affect was 
blunted.  Immediate, recent, and remote memory was normal. 
During the interview he was logical and goal directed.  There 
was no evidence of disorder in thought process or content.  
He reported daily suicidal ideation, but he denied having 
suicidal plans or an intent to commit suicide.  His speech 
was pressured.  No restlessness was noted.  The diagnoses 
were anxiety disorder, not otherwise specified; and, 
depressive disorder, not otherwise specified.  Assignment of 
a global assessment of functioning score was deferred.  The 
examiner noted while the Veteran complained of severe and 
disabling anxiety, he was unable to provide many specific 
symptoms.  The examiner felt that psychological testing was 
warranted prior to completion of his evaluation.

The Veteran was administered the Miller forensic assessment 
of symptoms test. His score of 14 was significantly above the 
cutoff and again raised the issue of exaggeration or 
malingering symptoms of mental illness.  In addition the 
Veteran endorsed a high number of rare combinations of 
symptoms and unusual hallucinations. This combination of 
symptoms and types of hallucinations rarely occurred in 
genuine psychological populations. 

The Veteran was administered a personality assessment 
inventory.  The results indicated an accurate description of, 
"his psychiatric presentation and does indicate an attempt 
to either exaggerate or dissimulate psychiatric symptoms."  
The examiner noted that:

During the compensation and pension 
examination of January 14, 2008, the 
Veteran did provide a number of 
inconsistencies as described above.  
Today on symptom validity testing his 
responses were highly suggestive of 
either significant exaggeration or 
dissimulation.  Similarly his performance 
on objective psychological testing was 
consistent with significant exaggeration 
or dissimulation.  As a result I am not 
able to provide a diagnosis, a (global 
assessment of functioning) score, or 
describe functional impairment without 
resorting to mere speculation based on 
both the examination and the objective 
psychological testing.

In April 2008, the Board remanded this claim in an effort to 
reconcile the differences between Dr. Doyle's findings and 
the VA examiner's findings.  Dr. Doyle's treatment records 
were to be obtained as well as any VA Medical Center  
treatment records.  In addition the Veteran was to be 
admitted to the VA Medical Center  for a period of 
observation and evaluation.  During this period he was to be 
examined by a panel of two board certified psychiatrists.

Subsequently, a June 2008 RO report of contact notes that the 
Veteran called to say he could not make the compensation 
examination.  He stated that he could not leave his house due 
to his bad mental health. He noted that he suffered from 
major panic attacks when he left home.

At a VA psychiatric examination in August 2008 the examiner 
noted that she carefully reviewed the claims folder.  She 
also noted that the Board remand asked that the Veteran be 
admitted for a period of observation and evaluation.  During 
this period he was to be examined by a panel of two board 
certified psychiatrists. She noted that she was only able to 
perform a VA compensation examination at this time.  

The examiner noted that the Veteran complained of constant 
anxiety and of symptoms of depression such as dysphoria and 
crying.  He claimed to have last worked in 1987, at which 
point he could no "longer tolerate the stress."  He drew 
Social Security disability benefits until 1987 when he began 
to draw Social Security retirement benefits.    
 
Examination revealed the Veteran to be alert, oriented, 
attentive, and cooperative.  His mood was depressed and 
anxious, and affect was mood congruent.  Speech reflected 
anxiety.  Eye contact was good.  His thought process was 
logical and coherent.  Thought content was devoid of current 
audio or visual hallucinations, or delusions.  He denied 
current suicidal or homicidal ideation, or a history of 
aggressive behavior.  There was some evidence of psychomotor 
agitation.  Immediate memory was severely impaired, but more 
intact for recent and remote memory.  His intelligence was 
judged to be low average to average range. His insight was 
fair. The diagnoses were anxiety disorder, not otherwise 
specified; and, dysthymia.  A global assessment of 
functioning score of 52 was assigned.

The examiner noted that the Veteran described considerable 
symptoms associated with anxiety disorder, not otherwise 
specified; dysthymia; and, panic.  The appellant said he 
always felt that he was going to die. He reportedly worried a 
lot and could not tolerate going out because of anxiety so he 
stayed home. He described hyper vigilance, a sleep disorder, 
irritability, restlessness, agitation, depression, low 
energy, low motivation, and decreased feelings of hope and 
worth. The examiner opined that the Veteran's social 
adaptability, ability to interact with others, and ability to 
maintain employment was considerably impaired. Given his 
problems on the mental status examination the examiner opined 
he would need assistance with money management.  

At a VA psychiatric examination in September 2008 the Veteran 
was examined by a board of two psychologists both of whom had 
previously examined the Veteran.  They noted that he was 
being seen in an attempt to comply with the Board remand 
requesting examination by a board of two psychiatrists. It 
was noted that the Veteran reported symptoms which were 
inconsistent with those noted in the August 2008 examination.  
However, based on the way questions were presented to him his 
responses were highly consistent.  It became obvious to the 
examiners that the Veteran was not psychologically minded and 
did have a tendency to endorse symptoms. However it is noted 
that when taken into account the examination was consistent 
with the August 2008 VA examination.  The diagnoses were 
anxiety disorder, not otherwise specified; and dysthymia 
pattern disorder.  A global assessment of functioning score 
of 52 was assigned. 

Subsequently, a September 2008 RO letter informed the Veteran 
that although the VA examiners in August and September 2008 
attempted to comply with the Board's remand, the examinations 
were insufficient for rating purposes.  The Veteran was 
therefore notified that he would be scheduled to be admitted 
to the VA Medical Center  for a period of observation and 
evaluation in accordance with the Board's remand 
instructions.

In an October 2008 letter from the Veteran's attorney, he 
informed VA that the Veteran cannot agree to be confined in a 
hospital due to his anxiety of being essentially locked up.  
The attorney noted that the Veteran was advised as to the 
consequences of his refusal to report for a period of 
observation and evaluation.  It was requested that the claim 
be rated on the evidence of record.

Analysis
 
After considering all of the evidence of record, including 
particularly the above referenced VA examination reports 
dated in January, August and September 2008, the Board finds 
that the Veteran's service-connected anxiety disorder 
warrants a 50 percent rating, but not higher, under the 
doctrine of reasonable doubt.  
 
In this regard, it is unfortunate that the appellant elected 
not to be hospitalized for a term of observation and 
evaluation.  That study may have provided a basis for an even 
higher rating, but that will never be known.  Moreover, 
should the appellant in the future elect to claim entitlement 
to an increased rating he should understand that such a 
refusal would mandated that the Board to deny the claim under 
the provisions of 38 C.F.R. § 3.655 (2008).  This is not, 
however, a claim for an increased rating, but rather it is a 
claim based on an appeal from an initial rating.  Hence, the 
undersigned will rate the appellant based on the evidence of 
record.

The evidence of record since March 27, 2006 shows that the 
appellant's anxiety disorder causes considerable impairment.  
He suffers from anxious speech, impaired immediate memory, 
and psychomotor retardation.  His insight is only fair, and 
he describes considerable social impairment.  Moreover, 
examiners have suggested that the appellant requires 
assistance with money management.  Hence, the Board will 
resolve reasonable doubt in the appellant's favor and assign 
a 50 percent rating.

A 70 percent rating is not in order, however, because there 
is no evidence of suicidal ideation, or obsessional rituals 
which interfere with routine activities.  His speech is not 
illogical, obscure, or irrelevant, and while he reports 
suffering from daily periods of anxiety, no examiner has 
found near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  There likewise is no competent evidence that 
the Veteran suffers from impaired impulse control, spatial 
disorientation, or that he neglects his personal appearance 
and hygiene.  In light of the foregoing, the preponderance of 
the evidence is against an evaluation in excess of 50 
percent.

In making this decision the Board must assess the credibility 
and probative value of evidence.  Provided that the Board 
offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Here, the Board acknowledges that Dr. Doyle in March 2006 
diagnosed a chronic and severe general anxiety disorder, and 
he found the veteran to be unemployable and totally disabled 
assigning him a GAF of 42.  The Board, however, assigns 
greater weight to the examination reports and opinions 
provided by the VA examiners in January, August, and 
September 2008, because there is no indication that Dr. Doyle 
thoroughly reviewed the claims file.  Moreover, VA has 
attempted to obtain treatment records from Dr. Doyle without 
success.  The VA examiners reviewed the claims file and prior 
VA examinations, and administered a battery of psychological 
tests to the veteran.  Therefore, the Board assigns more 
evidentiary weight to the VA medical evaluations/opinions 
than to Dr. Doyle's March 2006 evaluation/opinion. 

In the April 2008 Board remand, VA sought to obtain medical 
records from Dr. Doyle to assist the Veteran in the 
development of his claim, but no medical records were 
forthcoming. VA also sought to assist the Veteran in his 
claim by affording him a period of observation and 
examination for the purpose of evaluating his complex 
psychiatric condition.  As noted, he refused to report for 
this period of observation. When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b). Findings on 
examination may possibly have benefitted the Veteran in the 
pursuit of his claim; unfortunately, that is not the case in 
light of his failure to report.

The duty to assist is not always a one-way street. If the 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a duty 
to assist the Veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the Veteran to appear for VA examinations. If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him. Hyson v. Brown, 5 Vet. App. 
262 (1993).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
 
ORDER
 
A 50 percent rating for an anxiety disorder from March 27, 
2006, is granted subject to the laws and regulations 
governing the award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


